Bell, J.
The single question raised by this case relates to the amount and character of the evidence upon which it is competent for a jury to find the fact that money was not paid, against the evidence of a receipt admitting the payment of a small sum in full of all demands and accounts.
It is, of course, everywhere admitted, that a receipt in full of all demands, is primé fade evidence that all such demands have been paid ; just as a receipt for a specific sum is privid facie evidence of the payment of that sum.
Evidence, which a jury is bound to regard, and to govern themselves by, if it stands uncontradicted and unimpeached, is primé facie evidence. And this is the rule in relation to re*92ceipts. The jury are bound by their oaths to give credence to a receipt and to find their verdict upon it as upon a fact proved; unless there is found other evidence, or other circumstances, which lead their minds to a different result, and in their judgment outweigh the receipt. We are not aware that there is in this respect any difference between the case of a receipt and the case of any other primd fade evidence. It is to be overbalanced by other evidence laid before the juryj but they are to judge when the one scale or the other preponderates, and there is no rule, which can be laid down for their government as to either the kind or quantity of evidence, which ought to outweigh such written admission.
Cases are cited to us, which seem to hold, that a receipt can only be impeached “ if unfairly obtained,” or “ for fraud,’’ or upon “ such circumstances as would lead a court of equity to set aside a contract, such as fraud, mistake, or surprise” ; “ that proof to correct a receipt must be very clear; ” and “ that a receipt can only be explained by oral testimony, or impeached for fraud, mistake, or surprise.” We think the language of these cases is to be understood with reference to the circumstances of the particular cases then before the court.
We understand the law to be, that all receipts may be explained and impeached on the ground of fraud, mistake, or surprise ; and that they may be contradicted and disproved. The fact admitted by the receipt may be simply shown to be otherwise, and that maybe done by any evidence calculated to satisfy the minds of the jury, either by direct proof, or by circumstances tending to the same result.
The law is laid down in Cowen & Hill’s Notes to 1 Phil. Ev. 381, (Van Cott’s ed.) thus: “ Receipts are not only impeachable for fraud, but any mistake may be shown, so may any erroneous or false statement in them, though designed by the parties. In a word they may always be contradicted, varied or explained by oral testimony.” The cases collected and cited by them, fully sustain their statement. If evidence is introduced casting a suspicion upon the correctness of a receipt, it may be supported by proof of the circumstances under which it was given, *93and we agree, that where a receipt in full is given upon a distinct agreement to compromise all claims upon certain terms, and such a receipt is given in pursuance of the adjustment so made, it can be impeached only on the ground of fraud 0c imposition. So where it is shown, that “ a receipt in full of all demands is given with complete knowledge of all the circunb stances,” it is held conclusive ; but it is apparent it is so held, not because there is any legal objection to contradicting the receipt, but because such evidence either disproves the evidence against the receipt, or shows such a state of agreement, that the incorrectness of the receipt is not material.
The evidence submitted to the jury in the present case proved clearly, that the only payment made upon the occasion of the receipt being signed, was of the sum of three dollars mentioned in it. That there was no settlement then made between the parties, and nothing was said on that subject. The evidence left it entirely uncertain, whether the receipt was read by or to the plaintiff. The receipt was written by the witness who was asked to write a receipt for three dollars. He asked if the re-' ceipt was to be in full, and one or both of the parties said “ yes.” And he then, putting his own construction upon his own words, in full, wrote a receipt for three dollars in full of all demands and accounts to the date; though not one word had been said about any demand or account between the parties except this three dollars. This evidence entirely negatived the inference, which might have been drawn from the receipt alone, that there had been a settlement between the parties, and that this three dollars was paid as the balance.
The considerations, which were suggested to the jury, seem to us to be precisely those which would naturally arise upon the evidence, and such as the jury would be naturally influenced by, and we see nothing in the charge which does not seem to us to be entirely correct and proper.
The charge, which the judge was requested to give, was not such as we have been accustomed to hear. To have remarked to the jury, that the receipt produced was plenary evidence that the whole debt had been paid, would be going beyond *94the law, if plenary is understood to mean more than the appropriate legal and technical phrase used by the judge, primé facie evidence. The rest of the desired charge was almost identical in its terms with the charge at first given and repeated by the judge, with the exception of the strong terms used by the counsel, which were calculated, if productive of any effect, to mislead the jury, by giving them the impression, that some different rule prevailed in this case from that which governs juries ordinarily in civil cases; the preponderance of the evidence, or the balance of probability.
We think justice will be done to the parties-by

Judgment on the verdict.